K&L Gates LLP State Street Financial Center One Lincoln Street Boston, MA 02111 T +1 +1 klgates.com VIA EDGAR TRANSMISSION George P. Attisano george.attisano@klgates.com February 8, 2016 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: John Hancock Funds II (the “Trust”), on behalf of: Natural Resources Fund; New Opportunities Fund; Redwood Fund; Small Cap Value Fund; Spectrum Income Fund; and Strategic Income Opportunities Fund (collectively, the “Funds”) File Nos. 333-126293; 811-21779 Ladies and Gentlemen: On behalf of the Trust, transmitted for filing pursuant to Rule 497 under the Securities Act of 1933, as amended, are exhibits containing interactive data format risk/return summary information for the Funds. The interactive data files included as exhibits to this filing relate to the forms of prospectus filed with the Securities and Exchange Commission on January 21, 2016 on behalf of the Funds pursuant to Rule 497(e) (Accession No. 0001133228-16-006994), each of which is incorporated by reference into this Rule 497 Document. If you have any questions or comments concerning the foregoing, please call me at (617) 261-3240. Very truly yours, /s/ George P. Attisano George P. Attisano K&L Gates LLP Cc: Ariel Ayanna, Assistant Secretary of the Trust Exhibit Index EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
